Title: To George Washington from Battaile Muse, 14 September 1785
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Sepr 14th 1785

I wrote you Last week Fully respecting your Business—I have now sent to the Care of Mr Hartshorn one bushel Clover seed.
some Persons has applyed to me Respecting Leaseing Some of your Lands In Fauquier Cy—and I am Told that some of the Tenants are about To remove. I can do nothing respecting that Land as I have no Instructions from you—I shall go to that County about the 25th of this month if its Convenient you will-Please to Send me your Instructions Perticularly Respecting

Transferrences and the Conditions for now renting and whether Paying arrears will be sufficient To receive a new Tenant.
Doctr MacKey wishes to rent your Lotts In Winchester on Lease and desires you to say what is your Conditions—the Lotts are so Sittuated that unless the Doctr rents them no one will, as its not Convenient to any Person but Him—I shall be glad to Hear from you next week by Post. I have the Honour to be your Most Obedient Humble Servant

Battaile Muse

